NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30023

                Plaintiff-Appellee,             D.C. No.
                                                3:16-cr-00115-SLG-1
 v.

STEPHEN CHRISTOPHER HOWE,                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                          Submitted December 7, 2020**
                              Seattle, Washington

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN,***
District Judge.

      Stephen Howe challenges his convictions, following a bench trial, for

attempted production of child pornography (Count 1), attempted receipt of child


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Barbara Jacobs Rothstein, United States District Judge
for the Western District of Washington, sitting by designation.
                                                                          Page 2 of 3

pornography (Count 2), attempted enticement of a minor (Count 3), and attempted

transfer of obscene matter to a minor (Count 5). He also challenges his sentence

for possession of child pornography (Count 4), for which he entered a guilty plea.

We affirm his convictions and sentence.

      1. Sufficient evidence supports the district court’s finding that Howe

believed J.T. was a minor, a required element of Counts 1, 2, 3, and 5. 18 U.S.C.

§§ 2251(a), 2252(a)(2), 2422(b), 1470; see United States v. Cherer, 513 F.3d 1150,

1154 (9th Cir. 2008). Evidence is sufficient if, when viewed “in the light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” United States v.

Laney, 881 F.3d 1100, 1106 (9th Cir. 2018). The undercover agent posing as J.T.

repeatedly stated that he was underage and gave corroborating details—for

example, that he was a freshman in high school and lived with his mother and

twelve-year-old brother. At numerous points in the conversation, Howe indicated

that he believed J.T.’s claims about being a minor, describing to J.T. why older

men are attracted to adolescent boys and expressing concern about the illegality of

his actions. This evidence is sufficient to establish that Howe believed J.T. was a

minor. See Cherer, 513 F.3d at 1155.

      2. As to Howe’s sentence on Count 4, the government concedes that an

Apprendi error occurred when Howe was sentenced to 15 years on Count 4 when
                                                                          Page 3 of 3

the statutory maximum based on the facts alleged in the indictment was 10 years.

See Apprendi v. New Jersey, 530 U.S. 466, 490 (2000); 18 U.S.C.

§§ 2252(a)(4)(B), (b)(2). The government’s argument that the invited error

doctrine precludes review is unavailing. Howe did not “intentionally relinquish[]”

his right to be sentenced under the proper statutory maximum. United States v.

Perez, 116 F.3d 840, 845 (9th Cir. 1997).

      Howe failed to object to imposition of the 15-year sentence below, so we

review for plain error. United States v. Covian-Sandoval, 462 F.3d 1090, 1093

(9th Cir. 2006). Howe fails to satisfy the plain error standard because the district

court’s error in sentencing on Count 4 was harmless. See United States v. Zepeda-

Martinez, 470 F.3d 909, 913 (9th Cir. 2006) (holding that Apprendi violations are

subject to harmless error review). Howe was sentenced to fifteen years of

imprisonment to be served concurrently on Counts 1 through 4, so his sentence

would remain the same even if he were to be resentenced on Count 4.

      AFFIRMED.